MEMORANDUM OPINION
EDWARD WEINFELD, District Judge.
Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, counsel for the government and defense were required to, and did, submit requests for instructions in advance of the summations and charge to the jury. The Court’s charge was concluded and was ready for delivery immediately following the summation of the lawyers. During the course of defendant’s counsel’s motion for a directed verdict under Rule 29 and as the lawyers were about to sum up, defense counsel sought to submit an additional instruction which the Court declined to accept and counsel renewed this effort after the Court instructed the jury. The Court’s refusal to consider the belated request (and counsel had ample opportunity to submit it in advance of summation) was consistent with the Rule and it is not a technical position. The Court is entitled to a fair opportunity to consider and pass upon whether a required instruction is proper and is required in addition to those already contained in the Court’s prepared charge.1 In this instance, the charge was ready for immediate delivery and took into consideration the requests of the parties that had been submitted under the Rule.
The application referred to is denied.

. See United States v. Tourine, 428 F.2d 865, 868-70 (2d Cir. 1970), cert. denied sub nom. Burtman v. United States, 400 U.S. 1020, 91 S.Ct. 581, 27 L.Ed.2d 631 (1971); United States v. Salas, 387 F.2d 121, 122 (2d Cir. 1967), cert. denied, 393 U.S. 863, 89 S.Ct. 145, 21 L.Ed.2d 131 (1968); United States v. Kahaner, 317 F.2d 459, 477 (2d Cir.), cert. denied, 375 U.S. 836, 84 S.Ct. 62, 11 L.Ed.2d 65 (1963); United States v. Strassman, 241 F.2d 784, 786-87 (2d Cir. 1957).